Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 11/15/22. 
In the response Applicant amended claim(s) 1, 3-6, 9-10, 12, 16-17, 19-20. 
Currently, claim(s) 1-20 is/are pending.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/571148, filed 10/11/17, is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means for receiving...means for detecting...means for predicting...means for configuring..." in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghdaie et al. (2017/0259177).
	Re Claim 1,
	Aghdaie discloses a method for configuring a flexible video game (Fig 1A-1C, ¶0003), the method comprising: 
	receiving, by one or more processors, multi-parameter data including at least game play data and device-level data from a plurality of clients playing a video game, wherein the device-level data comprises one or more of a personal characteristic, a client device identifier, or a client device characteristic for the plurality of clients (Fig 1A-1C, ¶¶0055, 0057, 0061, 0064-0065, 0070-0071; the system receives game playing data from a number of users, for example, the historical data may include settings for one or more knobs, i.e., one or more of a personal characteristic); 
	detecting, by the one or more processors, a statistically significant association between the multi-parameter data and a defined metric measuring use of the video game, using a machine-learning algorithm (¶¶0044, 0048-0049, 0057-0061, 0070-0073; the model generation system receives control data indicating a desired prediction for the number of users corresponding to the historical data); 
	predicting, by one or more processors, an effect of changing one or more video game parameters on the defined metric, based on the statistically significant association (Fig 1A-1C, 3, ¶¶0039, 0064-0065, 0068-0069, 0073-0076, 0079-0080; the prediction model determines the churn rate based on weights and different parameters); and 
	configuring, by one or more processors, the video game after initial publication thereof to improve the defined metric, based on the predicting (¶¶0029, 0033-0034, 0039-0040, 0043, 0046, 0051, 0063, 0076, 0082-0085; based on the predicted churn rate, a particular level of difficulty is selected); 
	wherein the configuring comprises at least one of communicating updated data to an instance of the video game executable operating on a client device, automatically altering source code of the video game, or modifying a library of script modules (Fig 1A, abstract, ¶¶0033-0035, 0087, 0117; the difficulty level of the video game may be automatically adjusted, in other words, the new difficulty level is considered as updated date that is communicated to the player’s device).
	Re Claim 2,
	Aghdaie discloses predicting the effect of changing one or more video game parameters is performed at least in part using the machine-learning algorithm or a different machine learning algorithm (¶¶0048-0050, 0060, 0069, 0073).
	Re Claim 3,
	Aghdaie discloses associating, by one or more processors, records of the multi-parameter data with individual users, based on sources of the records (¶¶0057, 0061).
	Re Claim 4,
	Aghdaie discloses dividing, by one or more processors, the a user group corresponding to the plurality of clients into cohorts based on at least one of similarity in demographic profile, psychographic profile, and affinities, and wherein the one or more processors perform the configuring separately for each of the cohorts (¶¶0031, 0044, 0053, 0086-0095).
	Re Claim 6,
	Aghdaie discloses configuring separately for each of the individual users using the plurality of clients (¶¶0035, 0043).
	Re Claim 7,
	Aghdaie discloses maintaining a data structure of video game parameters in a server memory configured to set game play variables for a video game executable, updating the data structure, and providing the updated data structure or a link thereto to an instance of the video game executable operating on a client device (¶¶0037-0038, 0117).
	Re Claim 8,
	Aghdaie discloses automatically altering the one or more video game parameters in source code, producing a reconfigured video game executable by compiling the source code after the altering, and distributing the reconfigured video game executable to the plurality of clients (¶¶0037-0038, 0117).
	Re Claim 9,
	Aghdaie discloses at least one of modifying a library of script modules wherein the video game is programmed to call each of the script modules for performing a function, or changing ones one or more parameters designated as configurable of the video game parameters designated as configurable without changing other ones one or more other parameters designated as not configurable of the video game parameters designated as not configurable (¶¶0039-0040, 0046, 0117).
	Re Claim 10,
	Aghdaie discloses detecting the complex association comprises executing at least one supervised machine learning algorithms algorithm selected from a linear regression algorithm, a neural network algorithm, a support vector algorithm, a naive Bayes algorithm, a linear classification module or a random forest algorithm (¶¶0048, 0050).
	Re Claim 11,
	Aghdaie discloses detecting the complex association comprises executing a supervised machine learning (SML) algorithm correlating input parameters in the multi-parameter data with the defined metric (¶¶0050, 0057-0061).
	Re Claim 12,
	Aghdaie discloses the input parameters are selected from the group consisting of play parameters for the video game, use parameters for at least one of the plurality of client devices the client device, and state parameters for the at least one of the plurality of client devices client device (¶¶0055, 0057, 0061).
	Re Claim 13,
	Aghdaie discloses the play parameters comprise one or more of each player's game scores, rate of user input, rate of game progress, average time of play, frequency of play, player avatar parameters, avatar accessory parameters, virtual inventory, purchase history, type of client device, game level, campaigns completed, inter-player relationships; avatar-NPC relationships, or any combination of the foregoing (¶¶0041, 0071).
	Re Claim 16,
	Aghdaie discloses selecting, by one or more processors, the defined metric for the SML algorithm from a retention period, an incidence of use, a purchase measure, or an ancillary purchase measure (¶¶0029, 0048, 0072).
	Re Claim 17,
	Aghdaie discloses the predicting the effect of changing one or more video game parameters comprises producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter parameters and executing the SML algorithm using the predicted set as input (¶¶0050, 0057-0061, 0064-0065).
	Re Claim 18,
	Aghdaie discloses changing at least one of: computer graphics parameters of items in the game, inventory of virtual items in a game store, avatar powers or vulnerabilities, non- player character powers and vulnerabilities, effect or activity of virtual objects in the game, background music, avatar characteristics, non-player character characteristics, game level geometry, or any combination of the foregoing (¶¶0039-0040, 0115-0116).
	Re Claims 19, 20,
	Claims are substantially similar to claim 1. See claim 1 for rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of MacQueen (NPL: Some methods for classification and analysis of multivariate observations).
	Re Claim 5,
	Aghdaie discloses all limitations as set forth above but is silent on at lest in part based on random selection or quasi-random selection. However, MacQueen teaches at lest in part based on random selection or quasi-random selection (pg 283). MacQueen further teaches such a configuration allows for processing very large samples on a digital computer (pg 281). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MacQueen into the system of Aghdaie in order to process very large samples on a digital computer. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of Colenbrander (2016/0180811).
	Re Claim 8,
	Aghdaie discloses all limitations as set forth above but is silent on altering the one or more video game parameters in source code and compiling the source code after the altering. However, Colenbrander teaches altering the one or more video game parameters in source code and compiling the source code after the altering (¶0119). Colenbrander further teaches such a configuration optimizes the game by reducing latency (¶¶0010, 0013-0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Colebrander into the gaming system of Aghdaie in order to optimize the game by reducing latency.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of Riggs et al. (2019/0102994).
	Re Claim 9,
	Aghdaie discloses all limitations as set forth above but is silent on modifying a library of script modules wherein the video game is programmed to call each of the script modules for performing a function. However, Riggs teaches modifying a library of script modules wherein the video game is programmed to call each of the script modules for performing a function (¶0020). Riggs further teaches such a configuration provides variability in the structure of the existing game (¶0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Riggs into the gaming system of Aghdaie in order to provide variability in the structure of the existing game.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of George et al. (2014/0274354).
	Re Claim 14,
	Aghdaie discloses all limitations as set forth above but is silent on the use parameters are selected from cookie values, browser history, media library content, executable applications installed, times of use, pattern of use, contact list, or any combination of the foregoing. However, George teaches the use parameters are selected from cookie values, browser history, media library content, executable applications installed, times of use, pattern of use, contact list, or any combination of the foregoing (¶¶0028-0029, 0053). George further teaches such a configuration increases the likelihood that the content may be subsequently played and/or download by the users (¶0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of George into the gaming system of Aghdaie in order to increase the likelihood that the content may be subsequently played and/or download by the users.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of George et al. (2014/0274354) and Chai et al. (2018/0078858).
	Re Claim 15,
	Aghdaie as modified by George discloses all limitations as set forth above but is silent on orientation, ambient light level, model identifier, operating system version, battery charge level, ambient sound level, velocity, acceleration. However, Chai teaches orientation, ambient light level, model identifier, operating system version, battery charge level, ambient sound level, velocity, acceleration (¶¶0019, 0030). Chai further teaches such a configuration provides an improved technique for integrating a user's in-game experience with the user's out-of-game experience (¶0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chai into the gaming system of Aghdaie as modified by George in order to provide an improved technique for integrating a user's in-game experience with the user's out-of-game experience.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie et al. (2017/0259177) in view of Lee (2018/0093191).
	Re Claim 17,
	Aghdaie discloses all limitations as set forth above but is silent on producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter parameters and executing the SML algorithm using the predicted set as input. However, Lee teaches producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter parameters and executing the SML algorithm using the predicted set as input (Fig 1, 3, ¶¶0037-0043). Lee further teaches such a configuration provides a management scenario generation system which is optimized to be applicable to an actual game service by analyzing a correlation between a prediction object behavior and a management scenario after modeling a gamer's behavior (¶0007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee into the gaming system of Aghdaie in order to optimizes the game service by analyzing a correlation between a prediction object behavior and a management scenario after modeling a gamer's behavior.

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §102 and §103 Rejections,
	Applicant argues the Agdaie fails to disclose the device level data. Examiner respectfully disagrees. As discuss above, Agdaie teaches the historical data can further include settings for one or more knobs, that is, the characteristics of a game controller. Therefore, for the reasons as set forth above, the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715